EXHIBIT L
 

U.S. Department Chief Counsel 1200 New Jersey Avenue, SE
of Transportation Washington, DC 20590

Federal Transit
Administration

December 21, 2016

‘Mr. Don Erickson

‘Chief Executive Officer
Security Industry Association
8405 Colesville Road, Suite 500
Silver Spring, Maryland 20910

Dear Mr. Erickson:

J am writing in response to‘your letter dated September 26, 2016, asking whether internet
protocol (IP):security cameras would be covered under the Federal Transit Administration’s
(FTA) general public interest waiver for microprocessors and microcomputers in. Appendix A to
‘section 661.7 of Part 661 of Title 49 of the Code-of Federal Regulations..

You believe that IP cameras-should be included under FTA’s microprocessor waiver, which
applies to:

microprocessors, computers, microcomputers, or software, or other such devices,
which are used solely for the purpose. of processing or storing data. This general
waiver does not extend to a product or device which merely contains a
microprocéssor or microcomputer and is not used solely for the purpose of
processing or storing data. .

49 CFR 661.7, Appendix:A, para. (b).

According to your letter, an IP caméra, also known as a network camera, is a type of digital
video camera that sends and receives data over'a computer network using standard network
protocols. Citing FTA’s April 14, 2008 letter to Dedicated Micros, Inc., in which FTA.
determined that a digital video recorder (DVR) was eligible for the microprocessor waiver, you
described an IP camera as a “DVR with a lens,” and “a computer with its own IP address,
connected directly to a network, and [which] may. be placed wherever there is‘a network
connection, including wireless.access.” You stated that an IP camera is primarily-a computer,
performing data storage and processing as an integral part ofa network, and data storage and
‘processing that allows onboard video analytics to reduce the load on the rest of the computing
‘network, You noted that an IP camera’s computing fimctions are identifiable separate and apart
from the other purposes for which they are optimized, and that IP cameras are capable:of being
employed. without using the lens ‘and itnage sensor, utilizing their primary computing function of
data storage and processing.
Noting that FTA’s microprocessor waiver does not extend to products:or devices that are not
used solely for processing or storing data, you distinguished the IP camera from a traditional

“closed circuit television” (CCTV) security camera. You note that'a CCTV security camera
simply captures:an analog video signal and transmits that data over coaxial cable to.a receiver
such as a: monitor, recorder or other device, which subsequently processes and stores that data.
You also. distinguished an IP camera from.a web camera, which can operate only ovet a network
when it is. connected via a port to a computer with the necessary software installed, where the
attached computer processes and stores the data,

Based on the foregoing, I agree that JP cameras are eligible for the microprocessor waiver in.
Appendix A to 49 CFR 661.7. Accordingly, IP cameras may be considered as a Buy America-
compliant component of security.and surveillance systems procured with FTA financial
assistance. Note, however, that this waiver does not-extend to the entire security and
surveillance system ~— other components of the system that do not meet the definition of a
“microcomputer” or “microprocessor” raust still comply with the Buy America tequirements as
outlined at 49 CFR 661.5(d) i in order for a bidder to certify compliance with the requirements.

 

Sincerely yours,

  

Elien Partridge

 
